J-A26043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JACQUELINE EDWARDS                       :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
ROBERT EDWARDS                           :
                                         :
                     Appellant           :   No. 1956 MDA 2016

            Appeal from the Order Entered November 14, 2016
   In the Court of Common Pleas of Centre County Civil Division at No(s):
                                14-0012

BEFORE: BOWES, J., OLSON, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                       FILED FEBRUARY 09, 2018

         Appellant, Robert Edwards, appeals from the order entered November

14, 2016, which denied two motions filed by Appellant challenging a

qualified domestic relations order (QDRO) that issued in September 2016.

Following a hearing in November 2016, the trial court denied Appellant’s

motions, and Appellant timely appealed. Thereafter, Appellant failed to file

and serve upon the trial court a Pennsylvania Rule of Appellate Procedure

1925(b) statement of errors complained of on appeal as directed by the trial

court.     Thus, Appellant has waived all issues on appeal.   Greater Erie

Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224-25

(Pa. Super. 2014) (en banc).       Accordingly, we affirm the order entered

November 14, 2016.

         In February 2016, the parties were divorced. Contemporaneously, the

trial court entered an equitable distribution order. See Trial Court Opinion
J-A26043-17


and Order, 02/11/2016.       In relevant part, the court determined that

Appellee was entitled to $500,353.56 from Appellant’s State Employees’

Retirement System (SERS) account, with payment              subject to   wage

attachment of $2,250.00 per month. Id. at 11. In addition, Appellant was

directed to distribute all proceeds from his Vanguard retirement account to

Appellee after first paying $8,149.50 to Mindy Thomas, CPA, for services

rendered as appointed guardian of the marital estate. Id. Appellant did not

appeal.

      In May 2016, the trial court signed a qualified domestic relations order

(May QRDO), which directed Appellant’s SERS account to comply with the

prior, equitable distribution order.   See May QRDO, 05/04/2016.      In June

2016, Appellant filed two petitions for relief, challenging the May QRDO. The

trial court denied those petitions, and Appellant did not appeal.

      In September 2016, a second QDRO was entered pursuant to the

equitable distribution order. The September QDRO directed that Appellant’s

Vanguard account be transferred from Appellant’s name to Appellee’s name,

with the disbursement made to Ms. Thomas.             See September QDRO,

9/22/2016.     Thereafter, Appellant filed two motions challenging the

September QDRO.       In the first, Appellant sought reconsideration and/or

rescission of the September QDRO, asserting that its terms were “obviously

flawed.” See Appellant’s “Appeal of the September 22nd QDRO Regarding




                                       -2-
J-A26043-17


[Appellant’s] Vanguard Account,” 10/12/2016.1        In the second, Appellant

asserted that Vanguard had failed to comply with the terms of the

September QDRO.         See Appellant’s “Petition to Report Vanguard Failure,”

10/24/2016.2

       At the November hearing scheduled to resolve his motions, Appellant

clarified that the relief he sought was premised upon an alleged error in the

trial court’s valuation of Appellant’s SERS account.      Notes of Testimony

(N.T.), 11/03/2016, at 15-18. According to Appellant, the court’s valuation

included an estimated $200,000 error. Id. at 17. Appellant suggested that

the court had an opportunity to “equita[bly] repair” this error by rescinding

the September QDRO and permitting him to retain the Vanguard retirement

account.    Id.    In response, the trial court reiterated that it had already

decided the value of Appellant’s SERS account.

       The Court: I already made that decision[,] and you didn’t
       appeal it in time. This is an appeal or a reconsideration of what

____________________________________________


1 Though styled an “appeal,” based upon the assertions made therein and
the relief sought, the trial court deemed this filing a motion for
reconsideration. See Trial Court Order, 10/20/2016. The court expressly
granted Appellant’s motion for reconsideration and scheduled a hearing for
November 3, 2016. Id. To be clear, Appellant did not file a notice of appeal
to this Court until December 1, 2016. See Appellant’s Notice of Appeal,
12/01/2016.

2 Appellant alleged that Vanguard had transferred the account into
Appellee’s name without first making the necessary disbursement to Ms.
Thomas. Appellant’s “Petition to Report Vanguard Failure,” 10/24/2016, at
¶5.



                                           -3-
J-A26043-17


     was happening with the Vanguard account and the [QDRO]
     regarding the Vanguard account.

Id. at 18.    Thereafter, Appellant expressly acknowledged, “Unfortunately,

my appeal discusses the 11 February Order.” Id.

     Regarding his Petition to Report Vanguard Failure, Appellant also

acknowledged that his claim was moot:

     The Court: But Vanguard corrected their error, right?

     …

     Mr. Edwards: Yes. They did correct the error that they made
     regarding the QDRO and let me --

     The Court: So if there is money in there to go to Ms. Thomas --

     Mr. Edwards: Yes. There is now after October 31 with a small
     dividend they gave me.

     The Court: Okay. That’s good. That’s what they are supposed
     to do.

N.T. at 20-21.

     At the close of the hearing, as Appellant’s claims were either untimely

or moot, the trial court denied Appellant relief. Id. at 22-23; see also Trial

Court Order, 11/14/2016. Appellant timely appealed.

     On December 5, 2016, the trial court issued an order directing

Appellant’s compliance with Pa.R.A.P. 1925(b) and admonishing Appellant

that his failure to comply would result in waiver of any issue not properly

preserved therein. See Trial Court Order, 12/05/2016. Further, the Centre

County docket indicates that notice of the court’s order was mailed to


                                    -4-
J-A26043-17


Appellant on December 6, 2016.             Centre Cty. Docket No. 14-0012 at 5.

Appellant did not comply. To date, Appellant has never filed with the trial

court nor served upon the trial judge a statement of errors complained of on

appeal.

       Nevertheless, the trial court considered a letter, sent by Appellant to

the Prothonotary of this Court, to indicate those matters Appellant wished to

appeal.      See    Superior     Court    Docket   Statement,   12/19/2016,   at   4

(unpaginated).      Appellant’s letter made clear that he continues to pursue

relief from the trial court’s equitable distribution order. Id. In response, the

court issued an opinion further explaining its decision to deny Appellant

relief. Trial Court Opinion, 01/12/2017.

       Appellant seeks to raise the following issues on appeal:

       Question 1: Does the September 22, 2016 QDRO Order contain
       obvious and patent errors regarding the increased value of the
       Appellant’s Vanguard account as a result of an obvious and
       patent error in the February 11, 2016 Opinion and Order?

       Question 2: Does the February 11, 2016 Opinion and Order
       contain several obvious and patent errors regarding SERS
       [a]ssets?

Appellant’s Br. at 9.3


____________________________________________


3  Appellant also purports to raise several ancillary questions.         See
Appellant’s Br. at 10. However, as Appellant acknowledges that these issues
“[w]ere not posed to the [t]rial [c]ourt,” we decline to recognize them. Id.;
see also Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived
and cannot be raised for the first time on appeal.”).



                                           -5-
J-A26043-17


      Initially, we address Appellant’s failure to submit a Pa.R.A.P. 1925(b)

statement. Pennsylvania Supreme Court precedent has set forth a bright-

line rule, demanding strict adherence to the requirements of Rule 1925(b).

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005).

      [We] re-affirm the bright-line rule first set forth in
      [Commonwealth v.] Lord[, 719 A.2d 306 (Pa. 1998),] that “in
      order to preserve their claims for appellate review, [a]ppellants
      must comply whenever the trial court orders them to file a
      Statement of Matters Complained of on Appeal pursuant to
      Pa.R.A.P. 1925. Any issues not raised in a Pa.R.A.P. 1925(b)
      statement will be deemed waived.” Lord, 719 A.2d at 309.

      In reversing the court below, we specifically voice our
      disapproval of prior decisions of the intermediate courts to the
      extent that they have created exceptions to Lord and have
      addressed issues that should have been deemed waived. See,
      e.g., Commonwealth v. Alsop, 799 A.2d 129 (Pa. Super.
      2002) (declining to waive issues raised in untimely
      Pa.R.A.P.1925(b) statement based on finding of no impediment
      to appellate review given trial court's discussion of issues);
      Commonwealth v. Ortiz, 745 A.2d 662 (Pa. Super. 2000)
      (same).

Id. at 780. Moreover, waiver shall occur even in those cases in which a trial

court addresses the merits of an appeal. Greater Erie Indus. Dev. Corp.,
88 A.3d at 224-25 (Pa. Super. 2014) (en banc) (recognizing that the

Supreme Court “specifically removed our authority to allow … discretionary

review”).

      Strict adherence to the requirements of Rule 1925(b) applies to the

trial court as well.   Thus, this Court has recognized that the bright-line

waiver rule will not apply unless the terms of the order directing 1925(b)

compliance are complete and proper notice of the order has been sent to an

                                    -6-
J-A26043-17


appellant. Greater Erie Indus. Dev. Corp., 88 A.3d at 225-26; see also

In re Estate of Boyle, 77 A.3d 674 (Pa. Super. 2013); Pa.R.C.P. 236

(regarding notice by the prothonotary of entry of an order).

      The record reveals that the trial court directed Appellant to file a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal. Trial Court

Order, 12/05/2016.         Specifically, the court directed Appellant to “file a

statement of errors complained of on appeal … within twenty-one (21) days

of the filing of this [o]rder.”      Id.    Further, the court directed that the

statement   “shall    be    served   on    this   [c]ourt   pursuant   to   Pa.R.A.P.

1925(b)(1).”    Id.    The court sent notice of the entry of this order to

Appellant on December 6, 2016. Centre Cty. Docket No. 14-0012 at 5. As

the trial court complied with the requirements of Pa.R.A.P. 1925(b),

Appellant’s failure to file and serve upon the trial court a statement of errors

complained of on appeal is fatal. Castillo, 888 A.2d at 780; Greater Erie

Indus. Dev. Corp., 88 A.3d at 225-26. This is so despite the trial court’s

opinion issued in response to Appellant’s appeal. Greater Erie Indus. Dev.

Corp., 88 A.3d at 225. Accordingly, we deem all issues waived. Id.

      Absent this waiver, we note briefly that the issues Appellant purports

to appeal are not properly before us. Essentially, Appellant asserts the trial

court erred in its valuation of his SERS Account. In February 2016, the court

issued its equitable distribution order, which distributed the marital estate

“in a 50/50 manner.”        Trial Court Opinion and Order, 02/11/2016, at 10.


                                          -7-
J-A26043-17


Regarding Appellant’s SERS account, the court determined that Appellee was

entitled to $500,353.56, with payment subject to wage attachment of

$2,250.00 per month.            Id. at 11.       Though Appellant offers various

arguments and theories of relief, Appellant concludes that the court’s

mistake in February 2016 must be fixed in order “to achieve economic

justice.” Appellant’s Br. at 38.

        Pennsylvania Rule of Appellate Procedure 903 provides, in relevant

part:

        Except as otherwise prescribed by this rule, the notice of appeal
        required by Rule 902 (manner of taking appeal) shall be filed
        within 30 days after the entry of the order from which the appeal
        is taken.

Pa.R.A.P. 903(a).

        Here, Appellant’s attempt to appeal the trial court’s decision in

February 2016 is untimely.            The equitable distribution order issued on

February 11, 2016. Pursuant to Rule 903(a), Appellant was required to file

his notice of appeal from that order by March 14, 2016. He failed to do so.

Thus, we may not consider Appellant’s arguments.4,        5



____________________________________________


4  The timeliness of an appeal implicates this Court’s jurisdiction.
Krankowski v. O’Neil, 928 A.2d 284, 285 (Pa. Super. 2007). Where this
Court lacks jurisdiction because an appeal is untimely, quashal is
appropriate. Sahutsky v. H.H. Knoebel Sons, 782 A.2d 996, 1001 n.3
(Pa. 2001). We decline to quash Appellant’s appeal here. Although the
issues raised by Appellant are untimely, he nonetheless timely appealed
from the order entered November 14, 2016.




                                           -8-
J-A26043-17


      Order affirmed. Jurisdiction relinquished.

      Judge Bowes files a concurring statement in which Judge Olson joins.

      Judge Olson concurs in result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2018




(Footnote Continued) _______________________

5 We observe that Appellant has been told repeatedly that his continued
efforts to challenge the equitable distribution order are untimely. See, e.g.,
N.T. at 21 (“The Court: We have discussed it I don’t know how many times
since February, several, several, several …”); see also Trial Court Order,
06/14/2016, at 1 (denying several petitions filed by Appellant seeking relief
from the equitable distribution order and noting, “[Appellant] had thirty (30)
days from the February 11, 2016 equitable distribution [o]rder to appeal”).

A trial court may not modify or rescind any order beyond a thirty-day period
after its entry. 42 Pa.C.S. § 5505. Thus, Appellant’s efforts are futile. To
the extent Appellant relies on Commonwealth v. Cole, 263 A.2d 339 (Pa.
1970), and similar cases recognizing that a court always retains jurisdiction
to correct obvious and patent errors, we note that Appellant’s reliance is
misplaced. Those cases have deemed permissible corrections to clerical
errors or mistakes demonstrably false or contradictory.                        See
Commonwealth v. Holmes, 933 A.2d 57, 66-67 (Pa. 2007) (“This
exception to the general rule of Section 5505 cannot expand to swallow the
rule. In applying the exception to the cases at bar, we note that it is the
obviousness of the illegality, rather than the illegality itself, that triggers the
court's inherent power.”).




                                          -9-